COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-013-CV
 
BILLY
W. O'REAR A/K/A BILL WINCHEL O'REAR                      APPELLANT
 
                                                   V.
 
CHERYL
O'REAR                                                                    APPELLEE
 
                                               ----------
             FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue.
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: May 11, 2006




[1]See Tex. R. App. P. 47.4.